The allegations in plaintiffs' petition are as follows: "The blade was suddenly shaken loose from its position by the sudden and unusual jarring of the running machinery in operation in the factory of defendant. * * * The happening of which accident and its consequential result * * * was the direct and proximate result *Page 68 
of defendant's carelessness and negligence. It was the duty of defendant to have seen that this paper cutter was kept in safe condition and good working order, and that it would not be jarred loose." The charge of the court was on this subject as follows: "If you believe that the paper cutter was in an unsafe condition, and that it was in said condition by reason of the negligence of the defendant company, * * * and further believe that he was injured because the machine was jarred by the operation of other machinery in the factory, * * * and believe that said jarring caused the blade to fall because the machine was in unsafe condition by reason of defendant's negligence, you will find for plaintiffs." There is no testimony in the record tending to show that the paper cutter was defective in any of its parts.
The testimony does tend to show, however, that the paper cutter was so situated with regard to the location of other machinery that the jarring of the other machinery shook the blade down. It is apparent that if the paper cutter having a blade which was sustained in a perpendicular position only by gravity, and not having any catch or other device to sustain the blade in that position, under proper allegations a jury would be authorized in finding that its location with reference to the other machinery was a negligent one, and that such negligence caused the injury in that the jarring of the other machinery shook the blade down. It is also apparent that, if the jarring of the machinery in connection with the defect in the machine caused the blade to fall, such defect might warrant a recovery.
Without determining whether the plaintiffs' allegations were sufficient to allege the location of the machine with reference to the other machinery as negligence, under all the circumstances, it is apparent that the court did not submit the case on such theory. The charge of the court submits the unsafe condition of the machine as negligence, and the combined location of the machine and its defects as negligence. There is no evidence in the record of defects in the machine itself. Therefore the charge of the court on that subject was erroneous. This is assigned as error by appellant, and a special charge was requested on the subject, which is sufficient.
I concur, therefore, in the result reached by my Associates.